Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 14-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 02/08/2022 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claims 1 and 10 have overcome prior art of record.
The cited prior art of record, Smith (US20050073797A1) and Nerheim (US20170241751A1) have been found to be the closest prior art.
Regarding claim 1, none of the prior art, taken singly or in combination, teaches “categorizing the connection as good or bad based on the determining, the detecting, and the measuring”, in combination with the remaining limitations of claims 1.
Dependent claims 2-9 are allowed for the same reasons.
Regarding claim 10, none of the prior art, taken singly or in combination, teaches “selecting one connection of the two or more connections as a selected connection for providing the one pulse; first determining: whether the amount of charge that flows through the selected connection is greater than a first threshold, whether the amount of charge provided by the one pulse provides an arc between terminals of the CEW, and whether the signal generator provides the amount of charge greater than a second threshold; and second 
Dependent claims 11-12 and 14-21 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/04/2022

/Scott Bauer/Primary Examiner, Art Unit 2839